— Appeal by defendant, as limited by his motion, from two sentences of the County Court, Nassau County, both imposed September 15, 1978, upon his convictions of criminal sale of a controlled substance in the third degree (Indictment No. 47272) and criminal possession of a weapon in the fourth degree (Indictment No. 47273), upon his pleas of guilty, the sentences being concurrent terms of imprisonment of three years to life and one year, respectively. Sentences modified, as a matter of discretion in the interest of justice, by reducing the minimum term of imprisonment under *736Indictment No. 47272 to one year. As so modified, sentences affirmed. The sentence under Indictment No. 47272 was excessive to the extent indicated herein. Suozzi, J. P., Rabin, Gulotta and Shapiro, JJ., concur.